ORDER:
The motion of the United States Department of Justice to correct this court’s opinion, 650 F.2d 599, dated July 13, 1981, is GRANTED.
IT IS ORDERED that this court’s opinion of July 13, 1981 is amended by striking the following sentence beginning at line 5, column 2, on page 600:
Counsel for the government argued that Evans had failed to show a compelling and particularized need.
With this modification, the opinion remains in full force and effect and the judgment of the district court is
AFFIRMED.